We think that Bassi, the paroled prisoner, was a necessary party to this proceeding (Matter of Jones v. Willcox, 80 App. Div. 167,170; Powell v. People, 214 Ill. 475; R. v.Bankes, 3 Burr. 1452), and the failure to make him a party leaves us unable to determine the validity of the parole. *Page 616 
The order should be affirmed without prejudice to the renewal of the application when the proper parties are before the court.
WILLARD BARTLETT, Ch. J., CHASE, COLLIN, CUDDEBACK, CARDOZO, SEABURY and POUND, JJ., concur.
Order affirmed, etc.